     Case 1:17-cv-09330-VM-JLC Document 154 Filed 10/18/19 Page 1 of 11



UNITED STATES DISTRICT COURT
SOI]THERN DISTRICT OF NEW YORK

KEVIN SHULMAN and CARAN ROSS, in their                         ECF Case
capacities as co-trustees of the FLORENCE,                     Civil Case No. 17-cv-9330-VM-JLC
SHULMAN POUROVER TRUST; ANd ESTELLE
HARWOOD, individually and in her capacity as
trustee of the ESTELLE HARWOOD
REVOCABLE TRUST; on behalf of themselves
and all others similarly situated,                              THIRD.PAR   COMPLAINT
                                                                AND JURY DEMAND
                                Plaintiffs,

           -against-

BECKER & POLIAKOFF, LLP; CHAITMAN
LLP, and HELEN DAVIS CHAITMAN,

                                Defendants

                                                          X
HELE,N DAVIS CHAITMAN,

                                 Third-Party Plaintift,

           -agarnst-

DYLAN RUGA and MARK             S. ROSS,

                                 Third-Party Defendants.

                                                           X

                Defendant/Third-Party           Plaintiff, HELEN DAVIS                 CHAITMAN

("Defendant/Third-Party Plaintiff' or "Ms. Chaitman"), by her attorneys, L'Abbate, Balkan,

Colavita   & Contini, L.L.P.,   as and   for a Third-Party Complaint against Third-Party Defendants,

DYLAN RUGA and MARK             S. ROSS, alleges as   follows upon information and belief:

                1.     On or about August 2, 2019, Plaintiffs commenced the                  above-first

captioned suit against Ms. Chaitman (the "Main Action") by filing a Second Amended Class

Action Complaint and Jury Demand, alleging that Plaintiffs sustained damages arising out of Ms'
      Case 1:17-cv-09330-VM-JLC Document 154 Filed 10/18/19 Page 2 of 11



Chaitman's legal services rendered to them in defending the underlying actions brought against

Plaintiffs by Irving H. Picard, Trustee for Bernard L. Madoff Investment Securities LLC, in the

U.S. Bankruptcy Court of the Southern District of New York (the "clawback actions"), The

Second Amended Class Action Complaint alleges claims against Ms. Chaitman arising out of her

legal services rendered in defending the clawback actions for breach of fiduciary duty, breach of

contract, unjust enrichment, and fraud,

                2.     A copy of Plaintiffs'    Second Amended Class Action Complaint     in   the

Main Action is annexed as Exhibit 1 and is incorporated herein by reference, without           any

admission by Ms. Chaitman of any of the material allegations contained therein alleged against

Ms. Chaitman.

                3.     Issue was joined    by   service   of Ms. Chaitman's   Answer   to Second
Amended Class Action Complaint, filed on October 4,2019 and annexed as Exhibit           2.    Ms'

Chaitman denied all allegations of wrongdoing in her Answer, which is incorporated herein by

reference,

                4.      At all times hereinafter   mentioned, Third-Party Defendant Dylan Ruga

was and is an attorney duly licensed to practice law in the State of California, and maintained

offices for the practice of his profession at 1100 Glendon Avenue, Suite 1840, Los Angeles,

California, 90024.

                5.      At all   times hereinafter mentioned, third-parly defendant Dylan Ruga

resides in the State of California,

                6,      Third-Party Defendant Dylan Ruga has been an attorney duly licensed to

practice law in the State of New York since February 2017.




                                                   .|
      Case 1:17-cv-09330-VM-JLC Document 154 Filed 10/18/19 Page 3 of 11



                7.      At all times hereinafter mentioned, Third-Party Defendant Mark        S. Ross

was and is an attorney duly licensed to practice law in the State of California, and maintained

offices for the practice of his profession at Four Embarcadero Centre, Suite 17, San Francisco,

California, 94111.

                8.      At all times hereinafter mentioned, third-party defendant Mark S. Ross

resides in the State of California.

                9.      Dylan Ruga is the son of Plaintiff Caran Ross and the nephew of Plaintiff

Kevin Shulman.

                10.     Mark S. Ross is the husband of Plaintiff Caran Ross.

                11.     In or about February 201I, the Shulman Plaintiffs retained Ms. Chaitman

at Becker & Poliakoff, LLP, to defend the clawback actions commenced by Picard, pursuant to

the terms set forth in the February 15, 2011 retainer letter, a copy of which is annexed as Exhibit

3.

                12.     At all times hereinafter mentioned, third-party defendants Dylan Ruga and

Mark S. Ross acted as co-counsel with Ms. Chaitman to Plaintiffs KEVIN SHULMAN                     and

CARAN ROSS,          in their capacities (a) as co-trustees of the FLORENCE               SHULMAN

POUROVER TRUST, as co-trustees of the ALVIN SHULMAN POUROVER TRUST, and (b)

in their capacities as subsequent transferees oftheir parents' assets subject to potential liability to

Irving I{. Picard,

                13.     In their initial phone conversations with Ms. Chaitman, both Dylan Ruga

and Mark S. Ross represented to Ms. Chaitman that they were attorneys and would be advising

Kevin Shulman and Caran Ross with respect to the litigations and that they should be treated         as


co-counsel with respect to attorney/client communications.



                                                 --t
       Case 1:17-cv-09330-VM-JLC Document 154 Filed 10/18/19 Page 4 of 11



                   14.     The February 15, 2011 retainer letter contained a full and complete

disclosure regarding Becker        & Poliakoff, LLP's legal representation of other Madoff claimants,

including net winners and net losers, and advised the Shulman Plaintiffs to "now consult with

independent counsel       ifyou   deem it necessary..,", prior to executing the retainer letter.

                   15.     Becker    & Poliakoff, LLP sent a copy of the February 15,2011 retainer

letter to the Shulman Plaintiffs in care of Mark S. Ross, for his review as co-counsel to the

Shulman Plaintiffs, prior to its execution by Florence and Alvin Shulman.

                   16.     Both Mark S. Ross and Dylan Ruga reviewed the February 15, 2011

retainer letter, in their roles as co-counsel to the Shulman Plaintiffs.

                   17.     Both Mark S. Ross and Dylan Ruga, in their roles as co-counsel to the

Shulman Plaintiffs, advised and counseled Plaintiffs Kevin Shulman and Caran Ross regarding

the Shulman Plaintiffs' decision to retain Ms. Chaitman at Becker & Poliakoff, LLP to defend

against the underlying clawback actions.

                   18.     Both Mark S. Ross and Dylan Ruga, in their roles as co-counsel to the

Shulman Plaintiffs, advised and counseled Plaintiffs Kevin Shulman and Caran Ross regarding

the Shulman Plaintiffs' decision to waive any conflict of interest as set forth in the February 15,

20II   retarner letter.

                   lg.     Both Mark S. Ross and Dylan Ruga approved the February 15,207I

retainer letter, in their roles as co-counsel to the Shulman Plaintiffs.

                   20.     Upon information and belief, both Mark S. Ross and Dylan Ruga advised

and counseled the Shulman Plaintiffs to waive the conflict disclosed in the February 15,207I

retainer letter,




                                                       -4-
      Case 1:17-cv-09330-VM-JLC Document 154 Filed 10/18/19 Page 5 of 11



                21.    Upon information and belief, Mark S. Ross and Dylan Ruga, in their roles

as co-counsel to the Shulman Plaintiffs, regularly provided legal advice and counseled the

Shulman Plaintiffs concerning Ms, Chaitman's representation and the clawback actions in

general. Indeed, just between February and April of 2011 Mark S. Ross and Dylan Ruga

communicated with Kevin Shulman and Caran Ruga in no less than eight (8) different emails

regarding, inter alia,litigation strategy in defending the underlying clawback actions, without

including Ms. Chaitman in these communications,

                22.    Upon information and belief, Mark S. Ross and Dylan Ruga, in their roles

as co-counsel to the Shulman Plaintiffs, communicated and discussed their clients' potential

retention   of Ms. Chaitman at Becker & Poliakoff, LLP in multiple email          communieations

between the    two of them in February 2011, without including Ms. Chaitman in               these

communications.

                23. In or about November 2015, the Shulman                 Plaintiffs retained Ms.

Chaitman at Chaitman LLP, to defend the clawback actions commenced by Picard, pursuant to

the terms set forth in the November 12, 2075 retainer letter, a copy of which is annexed        as


Exhibit   4.


                24.     Chaitman LLP sent a copy of the November 12, 2075 retainer letter to

both Mark S. Ross and Dylan Ruga, for their review prior to its execution by Kevin Shulman

because they continued to serve as co-counsel to the Shulman Plaintiffs.

                25.     Both Mark S. Ross and Dylan Ruga reviewed the November 12,2015

retainer letter, in their roles as co-counsel to the Shulman Plaintiffs.

                26.     Both Mark S. Ross and Dylan Ruga, in their roles as co-counsel to the

Shulman Plaintiffs, advised and counseled Plaintiffs Kevin Shulman and Caran Ross regarding



                                                  -5-
       Case 1:17-cv-09330-VM-JLC Document 154 Filed 10/18/19 Page 6 of 11



the Shulman Plaintiffs' decision to retain Ms. Chaitman at Chaitman LLP to continue to defend

against the underlying clawback actions.

                27.     Both Mark S. Ross and Dylan Ruga approved the November 12, 2015

retainer letter, in their roles as co-counsel to the Shulman Plaintiffs.

                28.     As co-counsel for the Shulman Plaintiffs, Mark S. Ross and Dylan Ruga

participated in numerous written and oral communications with Ms. Chaitman regarding the

defense and representation of the Shulman Plaintiffs in the underlying clawback actions, from

2011   through}}l7.

                29.     Upon information and belief, between      20lI and20ll, Kevin Shulman and

Caran Ross sought legal advice      from Mark S. Ross and Dylan Ruga regarding the underlying

clawback actions.

                30.     Upon information and belief, between 2011 and 2071, Mark S. Ross and

Dylan Ruga provided legal advice to Kevin Shulman and Caran Ross regarding the underlying

clawback actions.

                31.     Upon information and belief, as co-counsel for the Shulman Plaintiffs,

Mark S. Ross and Dylan Ruga participated in numerous communications with Plaintiffs Kevin

Shulman and Caran Ross regarding the defense and continuous representation of the Shulman

Plaintiffs in the underlying clawback actions, from 2011 to date.

                32.     As co-counsel for the Shulman Plaintiffs, Mark S. Ross and Dylan Ruga

were intricately involved     in providing legal    advice   to Caran Ross and Kevin   Shulman in

connection with the retention of Becker & Poliakoff, LLP and of Chaitman LLP; in connection

with the Shulman Plaintiffs' decision to waive any conflict of interest as set forlh in the February




                                                  -6
      Case 1:17-cv-09330-VM-JLC Document 154 Filed 10/18/19 Page 7 of 11



15, 2011 retainer letter; and in connection with the defense of the Shulman Plaintiffs in the

underlying clawback actions.

               33.      At all times herein, the Shulman Plaintiffs relied upon advice and counsel

given to them by Mark S. Ross and Dylan Ruga in determining their future course of action in

defending the underlying clawback actions.

               34.      Notably, all counsel involved in representing the Shulman Plaintiffs in the

underlying clawback actions were named as defendants in the Main Action except Mark S. Ross

and Dylan Ruga, despite their intricate roles         in providing legal advice and counsel to the

Shulman Plaintiffs.

                                             F'IRST CL.AIM

               35.      Defendant/Third-Par1y Plaintiff repeats and realleges each and every

allegation set forth inparagraphs   1   through 34 as if fully set forlh at length herein.

               36. if      the Shulman Plaintiffs sustained any damage at the time and        place


alleged in the Second Amended Class Action Complaint, by anything other than their own

culpable conduct, such damages were caused by the negligence of third-party defendants Mark

S. Ross and Dylan Ruga in advising and counseling both Kevin Shulman and Caran Ross

regarding the actions brought by Picard, the Shulman Plaintiffs' retention of Becker & Poliakoff,

LLP, the Shulman Plaintiffs' retention of Chaitman LLP, and the competence of counsel to

defend these actions.

               37.      Any damages sustained by the Shulman Plaintiffs were sustained due to

third-party defendants Mark S. Ross' and Dylan Ruga's negligence, without any negligence or

wrongful conduct on the part of Defendant/Third-Party Plaintiff Ms. Chaitman.




                                                      7-
      Case 1:17-cv-09330-VM-JLC Document 154 Filed 10/18/19 Page 8 of 11



                                            SECOND CLAIM

                  38.   Defendant/Third-Party Plaintiff repeats and realleges each and every

allegation set forth in paragraphs   1   through 37 as if fully set forth at length herein.

                  39. If the Shulman Plaintiffs establish any damages            as alleged   in the Second

Amended Class Action Complaint, then the sole proximate cause of such damages                     will   have

been negligence on the part of third-party defendants Mark S, Ross and Dylan Ruga and not any

conduct on the part of Defendant/Third-Party Plaintiff Ms. Chaitman, and Mark S. Ross and

Dylan Ruga should be compelled to make Defendant/Third-Party Plaintiff Ms, Chaitman whole

for any losses, including any damages that Defendant/Third-Party Plaintiff Ms. Chaitman may be

compelled to pay the Shulman Plaintiffs in this matter.

                  40.   Defendant/Third-Party Plaintiff Ms. Chaitman respectfully submits that

she is entitled   to 100% contribution and indemnihcation from third-party            defendants Mark S.

Ross and Dylan Ruga, in the event and to the extent that Defendant/Third-Party Plaintiff Ms'

Chaitman is found liable to the Shulman Plaintiffs, as well as the costs and disbursements of this

action.

                  41. If   the Shulman Plaintiffs recover herein, it will be by virtue of the

recklessness, carelessness and negligence, wrongful conduct, and breach of duty of third-party

defendants Mark S. Ross and Dylan Ruga, and Defendant/Third-Party Plaintiff Ms. Chaitman

demands judgment        for contribution and/or indemnification, as well as the costs and
disbursements of this action.




                                                      -8-
         Case 1:17-cv-09330-VM-JLC Document 154 Filed 10/18/19 Page 9 of 11




               WHEREFORE, Defendant/Third-Party Plaintiff, HELEN DAVIS CHAITMAN,

demands judgment over and against third-party defendants           MARK S. ROSS and DYLAN

RUGA, for all, or to the extent that the responsibility of third-party defendants contributed

thereto for that porlion   of any verdict or judgment which may be obtained by the   Shulman

Plaintiffs against Defendant/Third-Party Plaintiff, HELEN DAVIS CHAITMAN; plus all

attorneys' fees and all other costs herein; together with the costs and disbursements of this

action


Dated: Garden City, New York
       October 17,2019

                                            Respectfully submitted,

                                            L'ABBATE, BALKAN, COLAVITA
                                              & CONTINI, L.L.P.


                                                 MAIUAN T],I{IC[

                                            Kimberly Johnson Glenn, Esq.
                                            Attorneys   for Defendant
                                            HELEN DAVIS CHAITMAN
                                            1001 Franklin Avenue, 3'd Floor
                                            Garden City, NY 11530
                                            (sr6) 294-8844
                                            E-mail : mrice@lbcclaw. com
                                                    kslenn@lbcclaw.com




                                              -9-
      Case 1:17-cv-09330-VM-JLC Document 154 Filed 10/18/19 Page 10 of 11



                                          JURY DEMAND

        Defendant/Third-Party Plaintiff, Helen Davis Chaitman, hereby demands    a   jury trial   as to


all issues so triable.


Dated: Garden City, New York
       October 17,2019


                                               Respectfully submitted,

                                               L'ABBATE, BALKAN, COLAVITA
                                                 & CONTINI, L.L.P.
                                                (k^o'*^
                                                     MARIAN C, RICE

                                               Kimberly Johnson Glenn, Esq,
                                                       for D efendant
                                               Att orney   s

                                               HELE,N DAVIS CHAITMAN
                                               1001 Franklin Avenue, 3'd Floor
                                               Garden City, NY 11530
                                               (st6) 294-8844
                                               E-mail            bcclaw
                                                        k                 .com




TO       Dylan Ruga
         1100 Glendon Avenue
         suite 1840
         Los Angeles, Californi a 90024

         Mark S. Ross
         Four Embarcadero Centre
         Suite 17
         San Francisco, Califorma 94111

         STALWART LAW GROUP
         Dvlan Rusa. Esq.
         4i East I i'n'str..t, 1 1th Floor
         New York, New York 10003
         (2r2) 6st-9070
         E-mail: Dv                    w.com


                                                 -10-
Case 1:17-cv-09330-VM-JLC Document 154 Filed 10/18/19 Page 11 of 11




 David M. Angeloff, Esq.
 1100 Glendon Avenue, Suite 1840
 Los Angeles, Californi a 90024
 (310) es4-2000
 E-mail                      com

 Attorneys for Plaintffi and
 Proposed Class Representatives

 KAUFMAN BORGEEST & RYAN LLP
 Joan M. Gilbride, Esq.
 1 20 Broadw ay, I 4tt' Floor

 New York, New York 10271
 (212) 980-9600
 Email : i eilbride@kbrlaw. com

 Rebecca A. Barrett, Esq.
 David Bloom, Esq.
 200 Summit Lake Drive
 Valhalla, New York 10595
 Emai 1 : rb an ett@,kbrl aw. com
          dbloom@kbrlaw.com

        r D efe n dant / C o unt e r c I ai m P I a i nt iff
 At t o r n e y s fo
 CHAITMAN LLP

 Mark K, Anesh, Esq.
 Jamie R. Wozman, Esq.
 LEWIS, BRISBOIS, BISGAARD                 & SMITH, LLP
 Att orney s .for D efendant
 BECKER & POLIAKOFF, LLP
 77 Water Street, Suite 2100
 New York, New York 10005
 (2r2) 232-r3oo
 Email: anesh@lb bslaw.com
        wozman@lbbslaw.com




                                                - 11-
